Opinion by
Judge Palladino,
This' is an appeal from a decision of the Court of Common Pleas of Berks County (trial court) which confirmed absolutely the tax upset sale in which Appellant’s property was conveyed to Respondent Kalliope Pappas. For the reasons set forth beloiw, we reverse the order of the trial court and set aside the tax sale.
Appellant is a partnership conducting business under the fictitious name of Terra Properties, II.1 Appellant owned property in the Borough • of Sinking Spring, Berks County. In July of 1978 Appellant received a Notice of Return and Claim from the Berks County Tax Claim Bureau (Bureau) for non-payment of school taxes for 1977. The notice stated that if the taxes were unpaid as of July 31, 1979 the titled owners would receive a registered letter from the Bureau announcing the date and time the property would be advertised for public sale.
On August 27, 1979, the Bureau sent a Notice of Sale to Appellant, certified mail, which was incorrectly addressed and therefore returned to the Bureau. Because of its inability to deliver the Notice, the Bureau removed Appellant’s property from the upset tax sale list for 1979.
In June of 1980, Appellant received another Notice of Return and Claim from the Bureau for failure to. pay 1978 County and Municipal Taxes. No mention of the delinquent taxes for 1977 was made in this second notice. On August 25, 1980 the Bureau sent a Notice of Sale to Appellant, care of Site Develop*99ment, Inc., certified mail, return receipt requested. Joanne Stahl, the Office Manager for Site Development, signed the receipt. The notice stated that the sale date was September 8, 1980 and that the approximate upset price was $857.06. The president of Site Development instructed Joanne Stahl to pay all the taxes, so she called the Sinking Spring Borough Tax Collector’s office. An unidentified person answered the phone at the tax collector’s office and said he would pull the file and get back to her. No further action was taken and the land was sold to Respondent Pappas on September 8, 1980 for the delinquent 1977 taxes.
Appellant filed exceptions and objections to the sale, asserting, inter alia, that the Notice of Sale was deficient because it was not sent “Personal Addressee Only”, as required by statute. The trial court held that the “Personal Addressee Only” requirement did not apply to business entities, dismissed Appellant’s objections and exceptions and confirmed the sale absolutely.
Appellant asserts that the “Personal Addressee Only” requirement applies to partnerships and that the deficient tax sale notice requires us to set aside the sale. We agree. Section 602 of the Real Estate Tax Sale Law (Law)2 provides in pertinent part:
(e) In addition to such [published notice], similar notice of the sale shall also be given by the Bureau as follows:
(1) At least thirty (30) days before the date of the sale, by United States certified mail, personal addressee only, return receipt requested, postage prepaid, to each owner as defined by this act.
*100The term “owner” is defined iby the Law as the person in whose name the property is last registered. 72 P.S. §5860.102. The term “person” is not defined by the Law, but is defined by the Statutory Construction Act to include a corporation, partnership, and association, as well as a natural person. 1 Pa. C.S. §1991. We must conclude, therefore, that a partnership which owns property subject to a tax sale is entitled to receive notice of the sale personally served upon it. See Area Homes, Inc. v. Harbucks, Inc., 75 Pa. Commonwealth Ct. 97, 461 A.2d 357 (1983) (corporation entitled to notice sent “Personal Addressee Only”).
This Court has consistently held that the notice requirements of the Beal Estate Tax Sale Law must be strictly adhered to. Id. Because the Bureau failed to send notice in the proper form required by the Law, we reverse the trial court and set aside the tax sale of Appellant’s property.3
Order
And Now, September 25, 1985, the decision of the Court of Common Pleas of Berks County, en banc, in the above-captioned matter, dated August 9, 1984 is reversed. The September 8, 1980 sale of Appellant’s property, situate at 300 Penn Avenue, Sinking Spring, Berks County, comprised of 2 acres, 80 perches, more or less, is hereby set aside.

 The two partners comprising Terra Properties, II, are Site Development, Inc. and Campo Construction Company.


 Act of July 7, 1947, P.L. 1368, m amended 72 P.S. §5860.602.


 We note also that the Notice sent to Appellant by the Bureau was also not timely, in that it was not sent at least thirty days before the tax sale, as required by Section 602.